Order entered October 17, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01099-CV

                             THERESA BARNETT, Appellant

                                              V.

                        DAVID S. CROCKETT, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-00136-F

                                          ORDER
       The Court has before it appellant’s October 15, 2013 “objections and notice of errors”

and “second motion for extension of time to file.” The Court dismissed this case on October 1,

2013. We treat these filings as a motion for rehearing and DENY the motion.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE